Case:21-13328-MER Doc#:97-1 Filed:07/27/21   Entered:07/27/21 14:50:57 Page1 of 11

                        Rule 2004 Examination - June 2, 2021                         1
                                   Robert Wheaton

    1                    UNITED STATES BANKRUPTCY COURT
    2                            DISTRICT OF ARIZONA

    3

    4     In re:                        )
                                        )           Chapter 11 Proceedings
    5     SUMMIT FAMILY RESTAURANTS,    )
          INC.,                         )           No. 2:21-bk-02477-BKM
    6                                   )
                      Debtor.           )
    7                                   )
          ______________________________)
    8

    9
  10

  11

  12
  13

  14      VIDEOCONFERENCE RULE 2004 EXAMINATION OF ROBERT WHEATON

  15                           Scottsdale, Arizona

  16                                June 2, 2021
  17

  18

  19

  20

  21

  22

  23
                                               Prepared by:
  24                                           CINDY MAHONEY, RPR, RMR
                                               Certified Court Reporter
  25                                           Certificate No. 50680

                            Coash & Coash, Inc.
                 602-258-1440         www.coashandcoash.com
Case:21-13328-MER Doc#:97-1 Filed:07/27/21   Entered:07/27/21 14:50:57 Page2 of 11

                        Rule 2004 Examination - June 2, 2021                         2
                                   Robert Wheaton

    1                                  I N D E X
    2   WITNESS                                                               PAGE

    3    ROBERT WHEATON

    4          Examination by Mr. Dawes                                         4
    5          Examination by Mr. Hawkins                                      91

    6

    7
    8                              EXHIBITS MARKED

    9   EXHIBITS                      DESCRIPTION                             PAGE
  10
         Exhibit 1        Response to BSV Lamont JCRS LLC's                    13
  11                      Request for Documents Under
                          Bankruptcy Rule 2004
  12
         Exhibit 2        SBA documents, SU_000001-13                          18
  13
         Exhibit 3        Summit Family Restaurants Inc.                       52
  14                      Profit & Loss Projections (Cash
                          Flow), SU001140
  15
         Exhibit 4        Voluntary Petition for                               58
  16                      Non-Individuals Filing for
                          Bankruptcy
  17
         Exhibit 5        Monthly Operating Report for Small                   64
  18                      Business Under Chapter 11

  19     Exhibit 6        Shopping Center lease, JCRS                          70
                          Shopping Center
  20
         Exhibit 7        Letter to Summit Family Restaurants                  82
  21                      from John Deacon of Broad Street
                          Realty, Inc., with enclosures
  22

  23
                                        REQUEST
  24
                                  Page 93      Line 17
  25

                            Coash & Coash, Inc.
                 602-258-1440         www.coashandcoash.com
Case:21-13328-MER Doc#:97-1 Filed:07/27/21   Entered:07/27/21 14:50:57 Page3 of 11

                        Rule 2004 Examination - June 2, 2021                         3
                                   Robert Wheaton

    1                    THE VIDEOCONFERENCE RULE 2004 EXAMINATION OF
    2   ROBERT WHEATON commenced at 9:12 a.m. on June 2, 2021, at

    3   the law offices of Sacks Tierney, 4250 North Drinkwater

    4   Boulevard, 4th Floor, Scottsdale, Arizona, before Cindy
    5   Mahoney, RPR, RMR (via videoconference), Arizona Certified

    6   Court Reporter No. 50680.

    7
    8                                 *      *     *

    9   APPEARANCES:
  10      For the Debtor:
              SACKS TIERNEY P.A.
  11          By: Sierra M. Minder, Esq.
                  4250 North Drinkwater Boulevard
  12              4th Floor
                  Scottsdale, Arizona 85251
  13              480-425-2600
                  Sierra.minder@sackstierney.com
  14

  15      For BSV Lamont JCRS, LLC (via videoconference):
              FOX ROTHSCHILD LLP
  16          By: Christopher J. Dawes, Esq.
                  1225 17th Street
  17              Suite 2200
                  Denver, Colorado 80202
  18              303-383-7604
                  Cdawes@foxrothschild.com
  19

  20      For Save Casa Bonita (via videoconference):
              GUIDANT LAW FIRM
  21          By: Lamar Hawkins, Esq.
                  2390 East Camelback Road
  22              Suite 318
                  Phoenix, Arizona 85016
  23              602-888-9229
                  lamar@guidant.law
  24
        ALSO PRESENT:     Andrew Novick (via videoconference)
  25

                            Coash & Coash, Inc.
                 602-258-1440         www.coashandcoash.com
    Case:21-13328-MER Doc#:97-1 Filed:07/27/21    Entered:07/27/21 14:50:57 Page4 of 11

                                Rule 2004 Examination - June 2, 2021                      10
                                           Robert Wheaton

            1       Q.    Okay.    All right.     Now, I think you just indicated
            2   that you are open for business; is that true?

            3       A.    Well, I think the -- I think a better, more

            4   specific response is that we are open for gift shop sales.
09:21:52    5   We are planning to open this week for the arcade.              We are

            6   doing promotional activities for those people who are

            7   interested in coming by.
            8                    And promotional activities would be free

            9   tours of the restaurant.        It would be passing out coupons
09:22:13   10   for discounted meals when we reopen.         So promotional

           11   activities would be the third.        Plus, as I just mentioned,

           12   accepting applications.
           13       Q.    Okay.    So the -- when did the gift shop open --

           14   reopen to the public?

09:22:30   15       A.    I -- Friday, a week ago.

           16       Q.    May 28th?
           17       A.    Yes.

           18       Q.    What hours is it open now?

           19       A.    Limited hours.    10:00 a.m. to 3:00 p.m.

09:22:57   20       Q.    And have there been revenues generated from the

           21   gift shop since Friday?

           22       A.    No.    There have been a number of giveaways, but we

           23   haven't got our register system working at an acceptable

           24   level yet.   So hopefully that will be by Friday.

09:23:19   25       Q.    So no sales; just giveaways?

                                    Coash & Coash, Inc.
                         602-258-1440         www.coashandcoash.com
    Case:21-13328-MER Doc#:97-1 Filed:07/27/21   Entered:07/27/21 14:50:57 Page5 of 11

                              Rule 2004 Examination - June 2, 2021                       11
                                         Robert Wheaton

            1       A.     Giveaways.
            2       Q.     And the arcade, as I understood you, the arcade is

            3   not open at this juncture; correct?

            4       A.     All the games have been -- there are three levels
09:23:31    5   of arcades at Casa Bonita, and two of the three levels of

            6   arcades, all the games have been serviced, all the games

            7   are functional, and all of the games will be available to
            8   walk-in customers this weekend.

            9       Q.     Okay.   So at this juncture, the arcade is not open
09:23:51   10   for business; correct?

           11       A.     It is not open for business.

           12       Q.     And the promotional activities that you mentioned,
           13   how many tours have been provided in the year -- let's just

           14   say this year of 2021?

09:24:06   15       A.     To be on the safe side, I would say less than one

           16   dozen.
           17       Q.     The restaurant and bar is not open for business;

           18   correct?

           19       A.     Correct.

09:24:24   20       Q.     In terms of revenues generated by the debtor, have

           21   there been any since April of 2020?

           22       A.     None.

           23       Q.     And the employees that you brought on board, in

           24   general terms -- I know you described a couple different

09:24:48   25   phases of your efforts to get it up and running.            One was

                                    Coash & Coash, Inc.
                         602-258-1440         www.coashandcoash.com
    Case:21-13328-MER Doc#:97-1 Filed:07/27/21    Entered:07/27/21 14:50:57 Page6 of 11

                                 Rule 2004 Examination - June 2, 2021                     17
                                            Robert Wheaton

            1   identified in response to request number 2 that you just
            2   referenced relate to the SBA loans and the EIDL loan;

            3   correct?

            4       A.     That's correct.
09:33:17    5       Q.     You also mentioned efforts to secure financing

            6   from Main Street funding; is that right?

            7       A.     Main Street was another government sponsored loan,
            8   somewhat analogous to the three that you just referenced.

            9       Q.     Okay.    And has the debtor secured a loan through
09:33:36   10   the Main Street funding program?

           11       A.     We did not.    We were not successful in doing so.

           12       Q.     Has the debtor sought out other financing?
           13       A.     No.

           14       Q.     Does it intend to seek out other financing?

09:33:55   15       A.     Well, at this point, I think we have exhausted any

           16   sources in the short run to secure financing.            Our best
           17   shot was Main Street Lending.       It turned out that that

           18   particular government sponsored program is not as well

           19   received by the lenders as either PPP or EIDL where they

09:34:30   20   got cash for underwriting.       In the Main Street, they had to

           21   take a credit risk.

           22                     And they simply -- we contacted a large

           23   number of the potential lenders.        We've included an exhibit

           24   of those -- some of those that we did contact.             And

09:34:54   25   universally, they were unprepared to underwrite a credit

                                    Coash & Coash, Inc.
                         602-258-1440         www.coashandcoash.com
    Case:21-13328-MER Doc#:97-1 Filed:07/27/21   Entered:07/27/21 14:50:57 Page7 of 11

                              Rule 2004 Examination - June 2, 2021                       20
                                         Robert Wheaton

            1   America from either of these lists; I contacted them from
            2   an Arizona list, if that makes sense to you.

            3       Q.    When you say -- you used the term "I" and "we."

            4   So on behalf of the debtor, who all did reach out to the
09:38:57    5   lenders you've identified?

            6       A.    The majority of the contact was my contact, but I

            7   did assign certain of the banks to Ron Dowdy.
            8       Q.    All right.   And in any event, you were

            9   unsuccessful pursuing this line of financing with any of
09:39:15   10   these lenders; correct?

           11       A.    Unsuccessful -- well, the -- there were certain

           12   lenders who would have considered financing with certain
           13   security attachments associated with them that I was

           14   unwilling to accept.    So -- and a specific example of that

09:39:44   15   would be BMO Harris.    Another example of that would be BOA

           16   or Bank of America.    And I had conversations with JPMorgan
           17   Chase related to the same terms and conditions, which is

           18   security that we weren't prepared to give.

           19       Q.    One of the forms of security would be in the way

09:40:06   20   of a personal guarantee from yourself, for example?

           21       A.    That would be a wonderful example.

           22       Q.    So that was requested by the -- these lenders and

           23   rejected; correct?

           24       A.    That's correct.    I will point out one other thing.

09:40:20   25   And I'm getting off the subject and not answering.             And

                                    Coash & Coash, Inc.
                         602-258-1440         www.coashandcoash.com
    Case:21-13328-MER Doc#:97-1 Filed:07/27/21   Entered:07/27/21 14:50:57 Page8 of 11

                               Rule 2004 Examination - June 2, 2021                      27
                                          Robert Wheaton

            1   you discussed the concept of curing the lease with anyone
            2   else?

            3       A.      No one other than counsel.

            4       Q.      Have you had -- Casa Bonita shuttered its doors on
09:50:43    5   March 16, 2020; is that right?

            6       A.      That's correct.

            7       Q.      Since that time, have you ever reached out to
            8   communicate with any representatives of the landlord?

            9                   MS. MINDER:   Objection.      Could you be more
09:50:56   10   specific?

           11   BY MR. DAWES:

           12       Q.      Let's start with that very general question, which
           13   I think is very fair.     And let -- Mr. Wheaton, if you

           14   didn't understand the question.       I'm glad to rephrase it,

09:51:07   15   but it was pretty straightforward.

           16       A.      I understood the question.     The answer is, there
           17   should be a whole in the correspondence that your client

           18   has provided you that details all the conversations we've

           19   had about repayment to the landlord.        And there has been

09:51:24   20   not one single deviation in that communication since we

           21   shuttered the door in March of 2020.

           22       Q.      And so these are communications you have made, you

           23   have directed to the landlord; is that correct?

           24       A.      In many cases, the landlord has communicated with

09:51:44   25   us, and we have provided responses to the landlord.

                                    Coash & Coash, Inc.
                         602-258-1440         www.coashandcoash.com
    Case:21-13328-MER Doc#:97-1 Filed:07/27/21    Entered:07/27/21 14:50:57 Page9 of 11

                              Rule 2004 Examination - June 2, 2021                        30
                                         Robert Wheaton

            1       A.     In round numbers, 350,000.
            2       Q.     All right.   And that does not account for any of

            3   the liquidated damages to which the landlord is entitled;

            4   correct?
10:05:39    5       A.     Correct.   Well, no.    I'm not sure they're entitled

            6   to them, but it is -- does not reflect that total.

            7       Q.     All right.   And of that $350,000, how does the
            8   debtor intend to pay the $350,000 to the landlord?

            9       A.     There is no question that over a reasonable period
10:06:11   10   of time, the debtor intends to pay from proceeds of

           11   operations.    But technically, until we finalize the monthly

           12   pro formas, I don't know if in -- just to use as an
           13   example, in September of 2021, will the cash proceeds come

           14   from operations or will they come from a balance that's

10:06:35   15   there now called PPP?     I simply don't know that answer.

           16       Q.     Mr. Wheaton, with the $350,000 number that you
           17   cited earlier in terms of what was owed to the landlord, is

           18   that a disputed sum by the debtor?

           19       A.     The debtor doesn't dispute that balance.

10:07:40   20       Q.     All right.   I understand that we have a legal

           21   issue on the issue of liquidated damages; correct?

           22       A.     Correct.

           23       Q.     And is it the debtor's position that the

           24   liquidated damages provision ought not be enforceable?

10:07:57   25       A.     I think the debtor's response is -- speaks for

                                    Coash & Coash, Inc.
                         602-258-1440         www.coashandcoash.com
   Case:21-13328-MER Doc#:97-1 Filed:07/27/21    Entered:07/27/21 14:50:57 Page10 of 11

                               Rule 2004 Examination - June 2, 2021                       65
                                          Robert Wheaton

            1   familiar with this document, sir?
            2       A.      Yes.

            3       Q.      Now, this is for the period of April 7th to 30 of

            4   2021; correct?
11:07:11    5       A.      Yes.

            6       Q.      All right.    Now, it's signed by Mr. Dowdy, but did

            7   you participate in this document's preparation?
            8       A.      Yes.

            9       Q.      All right.    And we see a number of line items.
11:07:24   10   Number 1 is: Did the business operate during the entire

           11   reporting period?      And the answer checked is yes.

           12                      How was it that the business was operating
           13   during the reporting period?

           14       A.      We still have obligations, utilities.         We provided

11:07:46   15   to you pro formas, so, you know, the -- not pro formas.

           16   Actuals.    That's one of the questions asked in the
           17   delivery.     We generated monthly P&Ls, so obviously -- we've

           18   interpreted line 1 to mean, provide on an accurate basis

           19   exactly what the P&L would look like for that entire

11:08:07   20   period.

           21       Q.      Was the debtor open for business during the

           22   reporting period?

           23       A.      It was not.    But I don't read that interpretation

           24   as what number line 1 says.

11:08:30   25       Q.      Item 4 asks about: Did you pay your employees on

                                    Coash & Coash, Inc.
                         602-258-1440         www.coashandcoash.com
   Case:21-13328-MER Doc#:97-1 Filed:07/27/21       Entered:07/27/21 14:50:57 Page11 of 11

                               Rule 2004 Examination - June 2, 2021                          68
                                          Robert Wheaton

            1   of questioning, could we have another break?
            2                      MR. DAWES:     Sure.

            3                      THE WITNESS:     The -- yes.

            4                      MR. DAWES:     Okay.   Sure.    We can take that
11:12:42    5   break.

            6                      (A recess ensued.)

            7   BY MR. DAWES:
            8       Q.      So, Mr. Wheaton, I should ask you a more simple

            9   question about the PPP loan proceeds.             You may have heard
11:26:27   10   counsel and I had a colloquy during our break.

           11                      Is it the debtor's intent to expend the PPP

           12   proceeds to obtain loan forgiveness from SBA?
           13       A.      Yes.

           14       Q.      Let me ask you a bit about the lease with the

11:26:48   15   landlord.

           16                      What was your role in connection with the
           17   negotiation of that lease?

           18       A.      Fairly limited.

           19       Q.      Okay.    How would you describe your fairly limited

11:27:06   20   role when negotiating the lease?

           21       A.      Fairly limited means fairly limited.            I reviewed

           22   documents and made sure that it was a lease that Summit

           23   could fulfill its obligations to.

           24       Q.      Okay.    So did you talk to anyone about the lease?

11:27:47   25       A.      Other than Ron Dowdy -- I'm not sure I understand

                                    Coash & Coash, Inc.
                         602-258-1440         www.coashandcoash.com
